Chadwick, J.
(concurring) — It is my opinion that the former decision of this court, 73 Wash. 227, 131 Pac. 643, is wrong. The danger was obvious, and the risk was incident to the work then being done by the plaintiff and his associates; but this court held, inferentially at least, that if there had been testimony tending to show that the foreman himself had placed the pinch bar on the foot board, it would be for the jury to say whether it was an act of negligence and the proximate cause of the injury. That decision, it seems to me, compels the present holding, and for that reason I concur in the result.